Citation Nr: 1445758	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  09-28 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel







INTRODUCTION

The Veteran had active service in the United States Army from July 1968 to February 1971 and from August 1973 to March 1977, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The claim was dispatched to the Veterans Health Administration (VHA) for an expert orthopedic opinion in February 2014.  The VHA opinion adequately addressed the Board's questions; however, as discussed in detail below, additional argument has been submitted in response to the VHA opinion by the Veteran's representative, and this argument necessitates additional evidentiary development. 

The entire claims file, to include the portion contained electronically, has been reviewed in this case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran currently experiences a bilateral knee disability.  With specific regard to the right knee, it was initially noted by a VA podiatrist, in March 2007, that the service-connected residuals of a right ankle fusion had led to "degenerative changes of the right knee due to abnormal gait due to no motion of the right ankle."   In August 2007, the Veteran was given a VA examination by a physician to determine the etiology of his right knee condition.  Here, the examiner explained his opinion that a right knee injury was due to "mal-aligned force to the knee that caused a tear of the medial meniscus."  That physician determined that there was no evidence of degenerative joint disease.  

Subsequent to this, however, the Veteran's VA podiatrist, in August 2008, noted that "arthritis and surgery of the right foot probably has contributed to the right knee degenerative arthritis requiring a knee joint replacement in the future."  This was supported by a private August 2011 report of an orthopedic surgeon, who stated that surgical residuals in the right ankle "may [increase] stress and cause arthroses to the right knee."  

Based on these findings, in February 2014, the Board dispatched the claim to an expert in orthopedic surgery from the Veterans Health Administration (VHA) for a secondary opinion.  That is, it was asked as to if any right knee disablement, inclusive of meniscal tear and arthritis, was either caused, or aggravated beyond the natural disease process, by service-connected right ankle residuals.  In the request, the Board conceded that, based on assessments subsequent to the 2007 VA examination, arthritis was, at least to some degree, part in parcel of the knee disability picture.  As this is the case, the 2007 VA opinion, which is significantly dated at over seven years old, was noted to not contain the most accurate representation of the current state of the Veteran's right knee disability picture.  

In April 2014, a VHA orthopedic surgeon returned an opinion in accordance with the Board's request.  Here, it was noted that following the Veteran's meniscal tear surgery in 2007, arthritis was noted to be present.  As such, it is further confirmed that right knee arthritis, which was explained by the VA orthopedist as being a progressive process, is present in the Veteran.  The VHA orthopedist provided an adequate opinion regarding the Veteran's contentions that service-connected right ankle residuals caused or aggravated current right knee disablement.  There is no need for further development with respect to that theory of entitlement.  

Despite this, in response to the April 2014 VHA opinion, the Veteran's representative argued that the VA orthopedist failed to address whether service connection for a right knee disability, inclusive of arthritis, is warranted on a direct basis.  This was the first time such a theory was forwarded in concert with the claim, and the Veteran had initially limited his allegation to his right ankle causing gait abnormality and arthritic changes to his right knee joint.  

Indeed, it is noted that service connection on a direct basis was not initially contended by the Veteran, and in the 2007 rating decision, it was only noted that there was no report of right knee disablement in the service treatment records.  

The RO, in concert with its duty to assist the Veteran, did inform him of his ability to supplement the record with any evidence which might show a causal linkage between current right knee disablement and any incident or event of active service.  The Veteran's representative waited until rather late in the appellate stage to forward a direct theory of entitlement, and it was not readily apparent by the record that such a claim should be raised (given the confusion as to if progressive and degenerative arthritis was present in the joint).  Nonetheless, it is now contended that the Veteran's years of service in the infantry, which included duty as a light weapons infantryman in Vietnam, caused him repeated stresses to the joints of the body, and ultimately, led to the development of arthritic changes in the right knee joint.  It is specifically contended that the Veteran's service as an Airborne Ranger and parachutist were especially traumatic to his right knee joint.  

The Veteran's DD Form 214 confirms Vietnam infantry service, and he has been awarded the Ranger Tab and Army Parachute Badge.  Such service, particularly as it relates to parachute exits from aircraft, would inherently be stressful to the Veteran's joints.  Given this, and given that the VHA orthopedist noted the progressive nature of degenerative joint disease (i.e. that it develops and worsens gradually over time), the possibility of the Veteran's right knee arthritis (with or without the meniscal tear residuals) having had causal origin in active service is raised.  As there has yet been no examination regarding this, the claim is to be remanded for such a purpose.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

While this matter is in remand status, the Veteran is encouraged to identify of submit any evidence in his possession that pertains to any theory of entitlement to service connection for a right knee disability  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive VA orthopedic examination for the purposes of determining if any current right knee disability, to include noted arthritis and meniscal tear residuals, had causal origin with the Veteran's active military service, to include as a result of repeated stresses to the joints experienced during parachute, infantry, and Army Ranger service.  The examiner should specifically state as to if the adverse and conceded stresses to the joints, particularly as they relate to parachute exits from aircraft, had any causal impact in the development of current right knee disablement.  

2.  Following the above-directed development, re-adjudicate the Veteran's claim for entitlement to service connection for a right knee disability.  Should the claim remain denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



